UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1966



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                             Respondent - Appellee.


On Appeal from the United States Tax Court. (Tax Ct. No. 04-7052)


Submitted:   November 29, 2004          Decided:     December 23, 2004


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se. Teresa Ellen McLaughlin, Sara
Ann Ketchum, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Eileen J. O’Connor, Assistant Attorney General, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Paul Turner appeals from the Tax Court’s order

dismissing his petition for want of jurisdiction. We have reviewed

the record and find no reversible error.   Accordingly, we deny the

motion for leave to proceed in forma pauperis and dismiss on the

reasoning of the Tax Court.     See Turner v. Commissioner, No. 04-

7052 (U.S.T.C. July 8, 2004).   We deny the motion to reconsider the

order denying the motion for stay and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                                - 2 -